Motion granted and the appeal dismissed, with costs and $10 costs of motion, upon the grounds that the Appellate Division order did not direct modification of the judgment appealed from in a substantial respect and that defendant is not aggrieved by the modification (CPLR 5601, subd. [a], par. [iii]; and see Weinberg v. Wishweg Realty Corp., 29 N Y 2d 648; Amadeus, Inc. v. State of New York, 29 N Y 2d 634; and that the dissent is not upon a stated question of law (CPLR 5601, subd. [a], par. [i]).